UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7144


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DINO MARCELLUS GILES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:94-cr-00212-WMN-1)


Submitted:    January 19, 2010              Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dino Marcellus Giles, Appellant Pro Se. Barbara Slaymaker Sale,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dino    Marcellus     Giles       appeals    the     district         court’s

order     denying    his      motion   filed          pursuant        to     18    U.S.C.

§ 3582(c)(2) (2006).          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           United States v. Giles, No. 1:94-cr-

00212-WMN-1 (D. Md. Aug. 7, 2008); see United States v. Hood,

556 F.3d 226, 235-36 (4th Cir.), cert. denied, 130 S. Ct. 321

(2009).     We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented        in    the    materials

before    the   court   and    argument       would    not   aid      the    decisional

process.

                                                                                  AFFIRMED




                                          2